Martin, J.
This action was upon a certificate of membership which was in the nature of a policy of life insurance, issued to William Walsh by the Catholic Mutual Benefit Association. The action was originally brought by the plaintiff, who was the widow and administratrix of the assured, against the association. Subsequently the association paid the amount due upon the certificate into court, and by an order of interpleader the brothers and sisters of the decedent were made defendants. The action seems to have been tried upon the pleadings, although by stipulation either party was permitted to refer to or read in evidence any part of the constitution or by-laws of the association. The question involved on this appeal is whether the plaintiff was entitled to the $2,000 paid on this certificate, or whether it belonged to the defendants. An examination of the statute incorporating the association discloses that its real and avowed purpose was to aid, assist, and relieve members and their families during the life of the members, and aid and .assist their families after death. Laws 1879, c. 496, §§ 5, 6. After declaring such to be the purpose and object of the association, the statute authorizes it to accumulate a fund which may be set apart and paid over “to the families, heirs, or representatives of deceased members, or to such person or persons as such deceased members may, while living, have directed.” In Bishop v. Grand Lodge, etc., 112 N. Y. 627, 20 N. E. Rep. 562, which was a case involving the construction of a phrase in all respects like this, it was held that “the families, heirs, or legal representatives” meant and included those who would take such property in cases of intestacy. The doctrine of that case is decisive of 'this, unless the by-laws of the association have changed the persons entitled to the benefit under such a certificate, *935where no designation has been made. The provision relied upon to effect that change in that, “in case of a failure of or imperfect designation, them the amount shall be paid to the legal heirs of the deceased member.” The? words “legal heirs” are inapt and inappropriate when applied to such property; hence it is obvious that they were not used in their strict legal sense» Nor do we think they were intended to include only the “next of kin.” As we have already seen, the purpose of the association was to aid, assist, and relieve members and their families during the life of the members, and upon their death to aid and assist their families. Manifestly, this by-law was established in contemplation of the purposes of the association, and with an intent to carry them into effect. We cannot believe that, after the purposes of .the association to aid and assist the families of deceased members had been so carefully and plainly stated, the association intended by its by-laws to so change that purpose as to aid only their heirs at law or next of kin, and thus-ignore the wife of a member, who with him, when living, constituted his-family. The words “legal heirs" should be construed with reference to the general purpose of the association, and when so construed were, we think» intended to describe the person or persons who would take such property in cases of intestacy. This construction is consistent with the statute, seems to give effect to the real purpose of the association, and is, we think, sustained by the authorities. Hannigan v. Ingraham, (Sup.) 8 N. Y. Supp. 232; Lawton v. Corlies, 127 N. Y. 100, 106, 27 N. E. Rep. 847; Heath v. Hewitt, 127 N. Y. 166, 27 N. E. Rep. 959; Griswold v. Sawyer, 125 N. Y. 411, 26 N. E. Rep. 464; Woodward v. James, 115 N. Y. 346, 22 N. E. Rep. 150; Association v. Hanson, (Sup.) 6 N. Y. Supp. 161. Judgment reversed, and a. new trial ordered, with costs to abide the event. All concur.